Citation Nr: 0124984	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bipolar disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.  She had additional duty in the Reserve from February 
1984 to December 1992.

In October 1993, the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
veteran's original claim of entitlement to service connection 
for bipolar disorder.  The veteran was notified of the denial 
of the claim, and did not appeal.   

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating action 
in which the RO found that the veteran had not presented 
sufficient evidence to reopen the previously denied claim.   

In an August 2001 statement, the veteran raised claims of 
entitlement to service connection for post-traumatic stress 
disorder and costochondritis.  Those claims are not before 
the Board at this time and are referred to the RO for 
appropriate action.  


FINDING OF FACT

1.  Service connection was denied by rating decision of 
October 1993.  The appellant was notified and did not timely 
disagree with that decision.

2.  Evidence received since the October 1993 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.



CONCLUSION OF LAW

The October 1993 RO decision denying service connection for 
bipolar disorder is final; evidence submitted since that 
denial is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1993 decision, the RO denied a claim of 
entitlement to service connection for bipolar disorder 
because the evidence did not demonstrate that the veteran's 
bipolar disorder was incurred in or aggravated by service.  
Evidence considered in that decision included the veteran's 
service medical records, pertaining to both her active duty 
and reserve service; performance evaluations; statements from 
private physicians; and the report of a July 1993 VA 
examination and September 1993 addendum.  In denying the 
claim, the RO found that the veteran's nervous condition was 
not incurred in or aggravated by service.  The veteran was 
notified of that decision, but did not appeal.  That decision 
is final.  38 U.S.C.A. § 7105 (West 1991).

The Board notes that the veteran submitted an Application for 
Compensation and Pension in September 1994, citing 
psychiatric and substance abuse problems as the nature of the 
disease for which the claim was made.  While that claim was 
submitted within one year of the October 1993 RO decision, 
the Board notes that the new claim is just that, a "new" 
claim, and not a notice of disagreement as to the October 
1993 decision because it made no reference to any RO decision 
with which any disagreement was expressed and did not express 
an intent to appeal to the Board.  Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996).  

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a claimant seeks to 
reopen a final decision based on new and material evidence, 
it must first be determined whether the evidence received 
since the last final disallowance of the claim is new and 
material under 38 C.F.R. § 3.156(a) (2000).  If the evidence 
is new and material, the claim is reopened and the merits of 
the claim may be evaluated after ensuring that the duty to 
assist has been met.  Elkins v. West, 12 Vet. App. 209 
(1999).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below. 

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
on the issue of whether new and material evidence is of 
record to reopen the claims.  If it is determined that such 
evidence has been presented, the claim will be reopened, any 
required development would be undertaken.  Elkins.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  Id.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Using these guidelines, the Board notes that the evidence 
previously available included service medical records, in-
service performance evaluations, statements from private 
physicians, and the report and addendum to a VA examination. 

The Board has reviewed the additional evidence which has been 
associated with the claims folder since the October 1993 RO 
decision.  Evidence submitted since that time includes 
extensive post-service treatment records, copies of the 
veteran's service personnel and medical records and 
statements from the veteran offered in support of her claim.  

The service medical records are duplicative of records and 
information previously considered.  While some of the 
personnel records are new, in that those particular 
statements had not been submitted before, the information 
contained therein is duplicative of that already of record.  
The information includes performance evaluations conducted 
during the veteran's periods of service; however, the 
evidence does not include any information pertinent to the 
question on appeal.  That is, those records are silent for 
any competent evidence which even suggests that the veteran 
incurred the claimed disability during any period of service.  

While the treatment records are new, in that they were not 
previously considered, those records are silent for any 
competent evidence relating the veteran's currently diagnosed 
bipolar disorder to service or reserve duty.  

Finally, the appellant reiterated her claim that her current 
psychiatric condition is related to service.  

The Board finds that the additional evidence is essentially 
cumulative.  The bases of the original denial of the claim 
was that there was no evidence of record that the veteran's 
bipolar disorder was incurred in or aggravated by service.  
The recently submitted evidence only reiterates the claim 
originally considered.  The medical records detail the 
veteran's current treatment, but are silent for any opinion 
as to whether her present condition is related to service, 
either incurred in or aggravated thereby.  Even under the 
less stringent standard of materiality set forth in Hodge 
(the evidence must merely "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision"  
id. at 1363), the Board finds that the new evidence does not 
bear directly and substantially on the question of whether 
the veteran is suffering bipolar disorder which was incurred 
or aggravated in service.  The veteran, as a lay person 
untrained in the field of medicine, cannot offer her own 
opinion that she incurred the claimed condition during 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the evidence submitted in an attempt to reopen the 
claim is not "new," and hence, the claim is denied.



ORDER

New and material evidence to reopen the claim of service 
connection for bipolar disorder has not been submitted.  The 
claim is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

